Citation Nr: 0102981	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-12 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for degenerative joint 
disease of the left knee.


REPRESENTATION

Appellant represented by:	Lt. Col. W. M., Esq., private 
attorney


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to March 
1969, and from October 1980 to December 1987.  A DD Form 214 
also shows that the appellant had a prior period of 5 months 
and 5 days of inactive service.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the St. 
Petersburg, Florida , Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which service connection was 
denied for a low back disability and the RO determined that 
new and material evidence had not been presented to reopen a 
claim for service connection for a left knee disability.  

The claim for entitlement to service connection for a low 
back disability is the subject of a remand which immediately 
follows the decision herein.  


FINDINGS OF FACT

1.  In September 1988, the RO denied service connection for a 
degenerative joint disease of the left knee.  Thereafter, the 
veteran did not initiate an appeal of the September 1988 
decision within one year following notification thereof.  

2.  The additional evidence submitted since September 1998 
includes evidence of current disabling manifestations of left 
knee degenerative joint disease and a corroborating lay 
statement from the veteran's wife indicating contemporaneous 
knowledge of an in-service left knee injury; and this 
evidence is so significant that it must be considered in 
order to fairly decide the merits of a claim for service 
connection for degenerative joint disease of the left knee.  

3.  It is reasonably probable that the veteran's degenerative 
joint disease of the left knee had its onset during service. 



CONCLUSIONS OF LAW

1.  The RO's September 1988 rating decision which denied 
service connection for degenerative joint disease in the left 
knee is final.  8 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (2000).

2.  The additional documentation submitted since September 
1988 constitutes new and material evidence which is 
sufficient to reopen the claim for service connection for 
degenerative joint disease in the left knee, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156 
(2000).

3.  Degenerative joint disease of the left knee was incurred 
during the veteran's period of active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran had two periods 
of active service, and the instant claim (new and material 
evidence to reopen a claim for service connection for a left 
knee disability) is predicated upon the second period of 
service.  Specifically, the veteran contends that he injured 
his left knee in approximately 1982 or 1983, during the 
second period of active service.  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of an appellant's claim, a rating 
determination is final and is not subject to revision upon 
the same factual basis.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2000), 38 C.F.R. § 20.1103 (2000).   However, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 1991).  

The Board notes that in its decision in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit interpreted the law as it 
pertains to the submission of new and material evidence and 
offered guidance as to how the Court of Appeals for Veterans 
Claims (Court) should review such determinations made by the 
Board.  Specifically, the Federal Circuit invalidated the 
test adopted by the Court in Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), i.e., that evidence was new and material 
sufficiently to reopen a claim if the evidence, when 
considered with the other evidence, would raise a reasonable 
possibility of changing the outcome.  

The Federal Circuit proceeded to adopt the standard set forth 
in 38 C.F.R. § 3.156(a) (2000) as the appropriate standard 
for determining whether new and material evidence had been 
submitted.  According to 3.156 (a), "new and material 
evidence means evidence not previously submitted to 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim." 

The Court has also held that in order to reopen a claim, 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits." Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  


Prior RO decision

In a September 1988 decision, service connection was denied 
for contusion, both knees, by history, and for degenerative 
joint disease of the left knee.  By that same rating action, 
service connection was granted for post-traumatic 
degenerative joint disease of the right knee.  The RO found 
that entitlement to service connection for degenerative joint 
disease of the left knee was denied as not shown by the 
evidence of record to warrant establishment of granting of 
service connection for the claimed condition.  

In making this determination, the RO considered service 
medical records from both periods of active service as well 
as records complied during a period of service in the Army 
National Guard.  Service medical records from the initial 
period of active duty, from May 1968 to March 1969, include a 
sick call treatment record summary which indicates that the 
veteran was seen for a knee injury on January 17, 1969.  On 
post-service examination in April 1969, the musculoskeletal 
system was clinically evaluated as normal and no defects were 
noted with regard to either knee.  

Service medical records from the second period of active 
service, from 1980-1987, are negative for treatment relative 
to a left knee injury, and show treatment for a right knee 
injury only.  At the time of the original decision, the RO 
also considered a post-service VA examination report, dated 
August 1988, which shows that the veteran gave a history of 
an injury to both knees and a diagnosis of contusion in 1983.  
He reported pain during bad weather and occasional mild 
swelling in his left knee.  Examination of the left knee 
revealed range of motion of zero degrees extension to 140 
degrees of flexion.  There was no tenderness, swelling, 
crepitus, or grating of the patella and drawer sign was 
negative.  Diagnoses included contusion, both knees, by 
history, and degenerative joint disease, both knees.  An x-
ray report shows findings of minimal osteoarthritic changes 
involving both knees.  

By letter dated October 1988, the veteran was notified of the 
denial.  He was also informed that he should submit 
statements from doctors who examined or treated him during 
service, or statements from persons who could testify from 
their own personal knowledge that the claimed knee condition 
was incurred or aggravated by service.  The RO indicated that 
the evidence showed that an in-service left knee contusion 
was an acute and transitory contusion for which no residuals 
were found on the last examination.  Therefore, service 
connection could not be granted and compensation was not 
payable for a left knee disability.  

Thereafter, the veteran did not initiate an appeal of the 
denial of the claim for service connection for degenerative 
joint disease of the left knee within one year following the 
notification thereof.  As such, the September 1988 rating 
decision is final.  


Analysis

The September 1988 rating decision represents the last final 
denial of a claim for service connection for a left knee 
disability.  Therefore, the Board must conduct a review of 
the additional documentation submitted since September 1988, 
in order to determine whether new and material evidence has 
been presented to reopen the claim.  

The additional documentation submitted since September 1988 
includes private and VA medical treatment reports, a 1997 VA 
examination report, statements by the veteran on appeal, and 
lay statements from the veteran's wife and daughter. 

An August 1995 private medical report shows treatment for 
complaints of left knee pain and a diagnosis of left knee 
sprain, in conjunction with medical evaluations following a 
motor vehicle accident which occurred when the veteran was 
rear-ended by another driver.  An August 1995 VA attending 
physician's report indicates diagnoses which included left 
knee abrasion.  It was noted that symptoms first appeared in 
August 1995 and that this condition was solely the result of 
an accident.  

An August 25, 1996 VA medical certificate shows that the 
veteran sought treatment for complaints of left knee 
swelling, pain, and instability.  He denied left knee trauma.  
Objective findings included mild tenderness medially.  A 
diagnosis of knee strain is indicated.  An August 26, 1996 
left knee x-ray report shows that opacities projecting over 
the left knee showed an increase since August 2, 1996.  No 
displaced bony injury was evident, and there was no 
associated degenerative change.  An impression of interval 
development of large left knee joint effusion, no acute bony 
injury evident, is indicated.  

On VA knee examination in June 1997, the veteran reported 
that he first complained of left knee symptoms in 1982, after 
he fell off the step in a fire station and injured his knee 
by landing on a concrete floor.  He remembered the knee being 
casted for about 8 weeks.  Complaints included recurrent pain 
and occasional left knee buckling and swelling.  Objective 
findings included moderate loss with a normal anatomical 
contour; crepitation on palpation of the trochlear groove; 
tenderness along the joint margins; and puffiness 
periarticularly with no loose motion.  Range of motion was 
from zero to 115 degrees with pain on maximum range of 
motion.  Impressions included bilateral knee degenerative 
joint disease.  

In a July 1997 statement, the veteran indicated that his left 
knee was injured in approximately 1982 while he was serving 
on active duty in Pennsylvania.  He stated that at the time 
of his most recent VA examination, his left knee was swollen 
and caused him to limp.  He noted that his daughter told the 
doctor that she had to help him put on socks because he could 
not use his knees appropriately.  

The record includes lay statements submitted by the veteran's 
wife and daughter.  In a statement dated March 1998, the 
veteran's daughter indicated that she assists him with 
putting on his underwear and socks every morning because of 
his back and knee problems.  In an April 1998 statement, the 
veteran's wife indicated that she served in the U.S. Army 
with the veteran from 1981 to July 1985.  She reported that 
during the period she served with the veteran, he injured 
both of his knees.  She stated that he injured his left knee 
in when he fell on a concrete floor at a fire station in 
Tobyhanna Army Depot in Pennsylvania, at which time he was 
taken by ambulance to a hospital in Scranton.  

Having reviewed the record, the Board has determined that the 
additional evidence submitted since September 1988 
constitutes new and material evidence which is sufficient to 
reopen a claim for service connection for degenerative joint 
disease in the left knee.  Specifically, the Board finds that 
the lay statement from the veteran's wife includes 
information which bears directly and substantially upon the 
specific matter under consideration, as she has indicated 
contemporaneous knowledge of an in-service left knee injury.  
This evidence corroborates the veteran's contentions 
regarding an injury to his left knee during the period of 
active duty.  

In addition, the Board notes that at the time of the original 
denial of service connection for degenerative joint disease 
of the left knee, the veteran was informed that he should 
submit evidence in the form of lay statements from persons 
who could testify from their own personal knowledge that the 
knee condition was incurred or aggravated by service.  The 
veteran's wife has indicated just such personal knowledge of 
an in-service left knee injury, as she has stated that she 
actually served with the veteran in the same U.S. Army unit 
during the time that the injury occurred.  Thus, the 
information provided by her statement provides a more 
complete picture of the circumstances surrounding the claimed 
in-service injury.  See Hodge, supra.

In addition, the additional evidence indicates the 
manifestation of degenerative joint disease in the left knee, 
along with evidence of disabling symptomatology thereof.  
Thus, there is evidence of a current left knee disability.  
In the Board's view, therefore, the statement of the 
veteran's wife, when considered in conjunction with the 
current medical evidence of a left knee disability, bears 
directly and substantially on the specific matter under 
consideration, i.e. whether the veteran has a left knee 
disability which is related to active service.  As such, the 
Board has determined that this evidence is so significant 
that it must be considered in order to fairly decide the 
merits of a claim for service connection for degenerative 
joint disease in the left knee.  Therefore, it is found that 
the additional documentation submitted since September 1988 
constitutes new and material evidence which is sufficient to 
reopen a claim for service connection for degenerative joint 
disease in the left knee.  Accordingly, the claim is 
reopened.  


De novo review, service connection for degenerative joint 
disease of the left knee

As the claim for service connection for degenerative joint 
disease of the left knee has been reopened, the claim must be 
considered on a de novo review of all of the evidence.  The 
Board has undertaken such review at this time.  The Board has 
also considered whether consideration of the claim on the 
merits, prior to adjudication in the first instance by the 
RO, would be prejudicial to the veteran.  However, the Board 
finds that its actions herein will not result in prejudice as 
the decision with regard to this claim is favorable.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board also 
finds that the duty to assist, as mandated by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), has been fully satisfied and that the record has 
been sufficiently developed such that appellate consideration 
may proceed. 

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
2000), service connection may be granted for disability due 
to a disease or injury incurred in or aggravated by service.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2000).  

For certain disabilities, including arthritis, service 
connection is warranted on a presumptive basis if the 
disability is manifested to a compensable degree within one 
year following the veteran's discharge from active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions are intended as liberalizations applicable when 
the evidence would not warrant service connection without 
their aid.  38 C.F.R. § 3.303(d) (2000).  

Having carefully reviewed all the evidence which is now of 
the record, the Board has determined that a grant of service 
connection is warranted for the currently manifested left 
knee disability, diagnosed as degenerative joint disease of 
the left knee.  It is the Board's judgment that, with the 
resolution of any doubt in the veteran's favor, the evidence 
supports a finding that the veteran's left knee disability 
had its onset in service. 

Specifically, the record now includes a lay statement 
submitted from the veteran's wife, who has contemporaneous 
knowledge of an in-service left knee injury.  This lay 
statement corroborates the veteran's contentions that he 
injured his left knee during service.  In addition, the 1997 
VA examination report shows that left knee objective findings 
included crepitation and tenderness, periarticular puffiness, 
and limited motion of zero to 115 degrees with pain.  Thus, 
disabling manifestations of left knee degenerative joint 
disease are now indicated to be present.  Furthermore, the 
1997 VA examination report shows a diagnosis of left knee 
degenerative joint disease.  This current diagnosis is the 
same as that which was entered by the post service VA 
examiner in 1988, at which time osteoarthritic changes in the 
left knee were identified by x-ray with no objective findings 
of active symptoms. 

The Board finds that the record includes X-ray evidence of 
degenerative joint disease in the left knee within a short 
period of time following the veteran's discharge from a 
period of more than 7 years of continuous active service and 
now there is objective evidence of current disabling 
symptomatology associated with the same disability.  
Furthermore, the Board finds the statements of the veteran's 
wife, to the effect that he sustained a left knee injury 
during active service, to be credible and consistent with the 
veteran's own contentions.  Although diagnosis of a left knee 
disability is not indicated until after the period of active 
service, the Board finds that the additional evidence of a 
knee injury in service combined with the post service 
evidence raises a question of whether the veteran's current 
arthritis had its onset in service.  Resolving any doubt in 
the veteran's favor, the Board concludes that there is a 
reasonable probability that the veteran's degenerative joint 
disease of the left knee had its onset during service.  See 
38 C.F.R. § 3.303(d) (2000).  Accordingly, service connection 
for degenerative joint disease in the left knee is granted.  


ORDER

The claim for service connection for degenerative joint 
disease of the left knee is reopened.

Service connection is granted for degenerative joint disease 
of the left knee.  


REMAND

Having reviewed the record, the Board has determined that the 
appellant's claim for service connection for a low back 
disability must be returned to the RO for the purpose of 
further evidentiary development and to ensure compliance with 
due process considerations.  

Initially, the Board notes that the RO denied service 
connection for a low back disability by finding that the 
claim was not well grounded.  As indicated in the foregoing 
decision, 38 U.S.C.A. § 5103, which concerns VA's duty to 
assist a claimant with the development of facts pertinent to 
his claim, has been substantially revised.  The revised 
statutes eliminate the requirement for submission of a "well 
grounded claim" and instead provide more generally that VA 
must make "reasonable efforts" to obtain relevant records 
(including private records) that the claimant adequately 
identifies and authorizes VA to obtain, unless there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  In the case of a claim for 
disability compensation, the assistance provided by VA shall 
also include providing a medical examination or obtaining an 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  In addition, the claimant and 
his representative must be notified when VA is unable to 
obtain all of the relevant records which are sought in 
conjunction with a claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  

The Board finds that these statutory revisions are applicable 
to the instant claim as they are more favorable than the 
prior provisions.  See Karnas, supra.  On remand, the RO will 
have the opportunity to adjudicate this claim in light of the 
VCAA, in order to ensure satisfaction of the duty to assist 
and compliance with the notice provisions thereof.  

In light of the provisions of the VCAA, the Board finds that 
the additional evidentiary development required with regard 
to the instant claims includes a search for additional 
service records, to include National Guard and Reserve 
service medical and personnel records which might aid in 
substantiating the appellant's  claim.  As noted, the 
appellant has two periods of active duty and the instant 
claim is predicated upon the second period.  A 1987 DD Form 
214 also shows that the appellant had a total period of 5 
years and 5 months of inactive duty prior to his second 
period of active service.  He has reported that he served in 
the Florida Army National Guard from 1975 to 1980, and that 
he served in the U.S. Army Reserves in St. Louis from January 
1980 to April 1980.  In April 1989, the National Personnel 
Records Center indicated that in addition to active service 
in the U.S. Army from October 1980 to December 1987 and 
active service in the U.S. Coast Guard from May 1968 to March 
1969, the appellant had service in the Army National Guard 
and the U.S. Army Reserves.  

The available medical evidence includes evidence of treatment 
for back strain in April 1979, or during a period of service 
in the Florida Army National Guard which was prior to the 
appellant's induction into his second period of active 
service.  In order to establish basic eligibility for VA 
benefits based upon active duty for training, there must be 
evidence that the individual concerned died or became 
disabled during the period of active duty for training.  See 
38 U.S.C.A. §§ 101(2), 101(24), 1110; Mercado-Martinez v. 
West, 11 Vet. App. 415 (1998).  In order to establish basic 
eligibility for such benefits based upon inactive duty for 
training, the appellant first has to establish by a 
preponderance of the evidence that he was disabled from an 
injury incurred or aggravated in the line of duty. See Laruan 
v. West, 11 Vet. App. 80, 84-86 (1998) (en banc) (holding 
that, because VA was created for the benefit of veterans, a 
person seeking veterans' benefits must bear the initial 
burden of establishing his or her veteran status) (rev'd on 
other grounds, D'Amico v. West, 12 Vet.App. 264 (1999)); See 
also Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Thus, the Board is of the opinion that an attempt must be 
made to verify the dates of the appellant's National Guard 
and Reserve service and development must be undertaken with 
regard to the issue of whether the appellant sustained a back 
injury during either active duty for training or inactive 
duty for training.  The appellant has veteran's status for 
his periods of active service.  On remand, therefore, 
additional service personnel and medical records will be 
sought with regard to the National Guard and Reserve service 
periods.  

The Board also finds that additional medical records should 
be sought in conjunction with this appeal.  The appellant 
contends that he originally injured his back while on active 
duty and that he has received continuous treatment for back 
problems since the time of his active service.  Post-service 
medical records show that when seeking VA treatment for back 
pain in April 1994, the appellant gave a history of a 
compression fracture in 1989, with apparent involvement of 
the cervical spine.  He also reported intermittent back pain 
since 1981 and a history of motor vehicle accident with 
questionable whiplash in 1992.  Impressions of lumbosacral 
strain and musculoskeletal low back pain were provided at 
that time.  Private medical records also show treatment in 
1995 for injuries sustained in an August 1995 motor vehicle 
accident, with diagnoses including cervical sprain, 
paracervical myofascitis, acute cervical sprain and strain, 
left knee sprain, post-traumatic headache, and lumbar strain.   

In light thereof, the Board is of the opinion that complete 
medical records pertaining to treatment for injuries 
sustained in post-service motor vehicle accidents in 1992 and 
1995 should be obtained in conjunction with this claim.  In 
addition, the appellant should be afforded another 
opportunity to submit evidence showing continuity of 
symptomatology for a back disability dating from the time of 
his discharge from active service.  

Finally, the record does not indicate that the appellant has 
been provided with a VA examination in conjunction with this 
claim.  On remand, he will be afforded a VA examination for 
the purpose of determining the nature and etiology of any 
currently manifested low back disability.  

Accordingly, the instant claim is REMANDED for the following 
actions:

1.  The RO should contact the appellant 
and ask that he provide information 
regarding the dates and location of all 
post-service treatment for low back 
problems, from either VA or private 
sources.  In particular, the appellant 
should be asked to provide information 
regarding treatment for injuries 
sustained in motor vehicle accidents in 
1992 and 1995, as well as evidence 
pertinent to treatment for a compression 
fracture of the cervical spine diagnosed 
in 1989.  Utilizing the information 
provided by the appellant and upon 
obtaining the appropriate authorizations, 
the RO should contact all named 
caregivers and facilities in order to 
request copies of the appellant's medical 
records, apart from those records which 
have already been associated with the 
claims folder.  The appellant should be 
notified that evidence relating the 
current back disability to service and 
evidence of continuity of symptomatology 
for a back disability from the time of 
service is necessary to substantiate his 
claim.  The appellant should also be 
informed that any failure to cooperate 
with the RO's request for additional 
information might preclude meaningful 
development with regard to his claim.  

2.  The RO should contact the National 
Personnel Records Center as well as any 
other appropriate sources, in order to 
obtain copies of all available service 
medical and personnel records for the 
veteran's periods of active duty and for 
his periods of service in the Florida 
National Guard and U.S. Army Reserves.  
Attempts should be made to verify the 
exact dates and nature of that service 
(i.e. whether active duty for training, 
inactive duty for training, or other 
service) and to obtain any available 
medical records.  In addition, the RO 
should notify the appellant that he 
should submit copies of any records in 
his possession which are pertinent to 
this inquiry, to include documentation 
verifying the dates and nature of 
National Guard or  Reserve service and 
medical records dating to that time.  The 
appellant should be informed that 
evidence of a back injury during active 
duty for training or inactive duty for 
training would aid in substantiating his 
claim for service connection for a low 
back disability.  

3.  Upon completion of the foregoing, the 
RO should schedule the appellant for an 
examination for the purpose of 
determining the nature and etiology of 
any currently manifested low back 
disability.  All special tests and 
studies should be conducted as indicated, 
and all objective findings should be 
noted in detail.  Following a review of 
the evidence available in the claims 
folder, the examiner should provide an 
opinion as to whether any currently 
diagnosed low back disorder is related to 
a period of service, to include whether 
any current low back disability is 
related to treatment for back strain 
which is indicated during National Guard 
service in 1979, as opposed to some other 
cause, including the post-service record 
of injuries sustained at the time of 
motor vehicle accidents in 1992 and 1995.  
Complete rationales and bases should be 
provided for any opinion given or 
conclusions reached.  If any of the 
requested findings and opinions cannot be 
provided, the reasons therefor should be 
expressly indicated in the record.  The 
claims folder and a copy of this remand 
should be provided to the examiner.  

4.  VA has a duty to fully inform the 
appellant of the consequences of the 
failure to undergo a scheduled 
examination.  In connection with the 
above-cited development, the RO is 
advised to ensure compliance with 
examination reporting requirements.  
Pursuant to 38 C.F.R. § 3.655, when the 
claimant without good cause fails to 
report for examination in connection with 
an original claim, the claim will be 
decided based on the evidence of record.  

4.  Upon completion of the foregoing, the 
RO should review the claims folder in 
order to ensure that the specified 
evidentiary development has been 
completed to the extent possible.  If any 
development remains incomplete, 
appropriate corrective measures should be 
taken.  If the examination report does 
not contain all of the requested findings 
and/or opinions, it should be returned 
for completion.  

5.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the instant claim based on all of 
the evidence which is now of record, and 
steps should be taken to ensure 
compliance with the evidentiary and 
notice provisions of the VCAA.  If the 
decision remains adverse, the RO should 
provide the appellant and his 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.   

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development and to ensure compliance with due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 



